Citation Nr: 0527522	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for squamous 
cell carcinoma of the tonsillar fossa, claimed as due to in-
service herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that found new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for squamous cell carcinoma of the 
tonsillar fossa.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied 
entitlement to service connection for squamous cell carcinoma 
of the tonsillar fossa, to include as due to herbicide 
exposure.

2.  The RO notified the veteran of the February 2000 rating 
decision by letter dated March 8, 2000, and he did not 
appeal.  

3.  Evidence received since the February 2000 rating decision 
was either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying entitlement to 
service connection for squamous cell carcinoma of the 
tonsillar fossa, to include as due to herbicide exposure, is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for squamous cell carcinoma 
of the tonsillar fossa has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are applicable in this case because the veteran's 
claim to reopen was received in January 2003.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim to reopen, VA satisfied its 
duty to notify by means of a development letter from the RO 
to the veteran dated in May 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).
There are no identified, outstanding records requiring 
further development.  A March 2000 letter from the Social 
Security Administration (SSA) establishes the veteran 
receives Social Security disability benefits, but it is 
unnecessary in this case to obtain evidence from the SSA; the 
record does not suggest and the veteran does not contend that 
evidence from this Federal agency would be relevant to the 
claim, i.e., that it would include an opinion regarding the 
etiology of the veteran's cancer.  Finally, VA is not 
obligated to provide a medical examination in this case 
because, as discussed below, VA has not received new and 
material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Certain disabilities, including respiratory cancer, may be 
presumed to have been incurred during active military service 
as a result of exposure to an herbicide agent if they are 
manifest to a degree of 10 percent at any time after the 
veteran was exposed during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).

The evidence of record at the time of the February 2000 
rating decision establishes the veteran was diagnosed with 
cancer in 1998 affecting his oral cavity and that he began 
aggressive treatment in 1999.  His service record establishes 
he served in the Republic of Vietnam during the Vietnam era, 
and he was therefore presumed by the RO to have been exposed 
to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  

In June 2000, the RO denied entitlement to service connection 
for squamous cell carcinoma of the tonsillar fossa, noting 
there was no evidence of in-service incurrence or aggravation 
and that cancer of the mouth and throat is not a recognized 
cancer in the presumptive regulations pertaining to herbicide 
exposure.  Notice of the decision was sent to the veteran in 
March 2000.  He did not disagree with the decision within one 
year of notification, and that decision is final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In July 2003, the RO received a copy of VA's Agent Orange 
Review newsletter, October 2002 edition.  The newsletter, 
however, does not provide competent discussion of the 
veteran's cancer and, moreover, does not address the etiology 
of the veteran's cancer.  As such, it does not raise a 
reasonable possibility of substantiating the claim.

In recent statements, the veteran continues to assert service 
connection is warranted on the basis of herbicide exposure.  
In January 2004, the veteran stated that he believed his 
cancer actually began in his larynx and metastasized to his 
tonsils.  In July 2004, he similarly argued that his 
carcinoma of the tonsillar fossa should be considered a 
respiratory cancer, which would then warrant service 
connection under the presumptive herbicide regulation.  These 
lay statements, however, raise no reasonable possibility in 
substantiating the claim.  This evidence cannot be considered 
competent and thus cannot serve as the predicate for 
reopening a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


The United States Court of Appeals for Veterans Claims 
precedent does not preclude de novo adjudication of a claim, 
on essentially the same facts as a previously and finally 
denied claim, where an intervening change in law or 
regulation has created a new basis of entitlement to benefit.  
Spencer v. Brown, 4 Vet. App. 283 (1993).  While several 
changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001), there are no revisions having 
a liberalizing impact on the present claim.  In fact, since 
the February 2000 rating decision, the Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of disabilities, including 
nasal and/or nasopharyngeal cancer.  See Notice, 68 Fed. Reg. 
27630 - 27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999).  Under 
these circumstances, there is no basis for de novo review of 
the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the February 2000 rating decision is not new 
and material and does not serve to reopen the veteran's 
claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).
	

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for squamous cell 
carcinoma of the tonsillar fossa, claimed as due to in-
service herbicide agent exposure is not reopened.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


